DETAILED ACTION
This office action is in response to the RCE filed November 11, 2020 in which claims 1-10, 12-24, 26-30, and 35-37 are presented for examination and claims 11, 25, and 31-34 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.

Response to Arguments
Applicant’s Argument:  The rejection of the claims under 35 USC 102 and 35 USC 103 over various cited references should be withdrawn at least because none of the cited references disclose an article of footwear wherein at least one of the first elongate structural elements comprises a first distal end and a second distal end each extending to a lower edge of the upper as required by the currently amended independent claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-24, 26-30, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0135543 Anceresi et al. (Anceresi) in view of US Pub No. 2016/0286898 Manz et al. (Manz).
Regarding claim 1, Anceresi discloses an article of footwear (100) having an upper (104) and a sole structure (102) secured to the upper (para. 0018), the upper comprising a first upper element (200) comprising:  
206) having an interior surface and an opposite exterior surface, the interior surface facing an interior of the article of footwear (see at least Figs. 3 and 5); and
a first structural layer (304) comprising at least one first fiber embroidered onto the exterior surface of the base layer (para. 0026; see Fig. 2), the at least one first fiber forming a plurality of first elongate structural elements extending over the exterior surface of the base layer (annotated Fig. 2, see below) to provide discrete localized structural support to the base layer (para. 0030, 0032, 0033), wherein the first elongate structural elements each comprise: (i) a plurality of zig-zag stitches extending across a longitudinal direction of the elongate structural element (annotated Fig. 2; para. 0032), wherein a span of each zig-zag stitch defines a transverse width of the elongate structural element; (ii) a zig-zag stitch density; and (iii) a stitch angle for each zig-zag stitch with respect to the longitudinal direction of the elongate structural element (as depicted in annotated Fig. 2, each zig-zag stitch includes a width, a stitch density and a stitch angle along the longitudinal length of first structural element 200), and wherein the longitudinal direction of the elongate structural element and the transverse width of the elongate structural element vary over at least one section of a length of each of at least a first group of the first elongate structural elements (as depicted in annotated Fig. 2, each of the first elongate structural elements is varied to at least some degree in both width and longitudinal direction along first structural layer 304 due to the varied zig-zag pattern of first structural layer 304).

    PNG
    media_image1.png
    867
    1136
    media_image1.png
    Greyscale

Anceresi discloses an article of footwear wherein at least one of the first elongate structural elements comprises a first distal end and a second distal end each extending to an area adjacent to a lower edge of the upper (paras. 0030, 0032).
Anceresi does not expressly disclose an article of footwear wherein at least one of the first elongate structural elements comprises a first distal end and a second distal end each extending to a lower edge of the upper.
However, Manz teaches an article of footwear comprising at least one first elongate structural element comprising a first distal end and a second distal end each extending to a lower edge of the upper (see Figs. 2-4b; paras. 0117, 0121, 0128, 0132, 0134, 0137).
Anceresi and Manz teach analogous inventions in the field of footwear with embroidered uppers.  It would have been obvious to one of ordinary skill in the art before the effective filing para. 0080).

Regarding claim 2, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein at least one of the zig-zag stitch density and zig-zag stitch angle varies over the length of at least one of the first group of the first elongate structural elements (annotated Fig. 2 of Anceresi).

Regarding claim 3, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the longitudinal direction and the transverse width vary smoothly over the at least one section of the length of the at least one first group of the first elongate structural elements (annotated Fig. 2 of Anceresi; inasmuch as currently claimed, the longitudinal direction and transverse width are considered to vary “smoothly” at least because the width and direction of the zig-zag pattern of first structural layer 304 gradually varies in width and direction as it extends along first upper element 200).

Regarding claim 4, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the longitudinal direction of a plurality of first elongate structural elements differs from that of their adjacent first elongate structural elements (annotated Fig. 2 of Anceresi; the particular longitudinal direction of each of the first elongate structural elements differs from each of the other first elongate structural elements to at least some degree due to the zig-zag pattern and their varied distribution along first upper element 200).

Regarding claim 5, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the first structural layer reduces a stretch of a portion of the base layer in a direction substantially aligned with the longitudinal direction of the first elongate structural elements extending over that portion of the base layer (paras. 0030, 0032, 0033 of Anceresi).

Regarding claim 6, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein wherein an amount of reduction in the stretch of the portion of the base layer is positively related to the transverse width of the first elongate structural element extending over that portion of the base layer (paras. 0030, 0032, 0033 of Anceresi).

Regarding claim 7, Anceresi discloses an article of footwear wherein the first fiber is embroidered onto the exterior surface of the base layer via various types of embroidery stitches (para. 0026).
Anceresi does not expressly disclose an article of footwear wherein at least a portion of the at least one first fiber embroidered onto the exterior surface of the base layer is at least partially fused to the exterior surface of the base layer through the application of at least one of heat and pressure.
However, Manz teaches an article of footwear (see Figs. 2-4b) wherein at least a portion of at least one first fiber (5) embroidered (para. 0121) onto an exterior surface of a base layer (4) is at least partially fused to the exterior surface of the base layer through the application of at least one of heat and pressure (paras. 0086, 0127).
Anceresi and Manz teach analogous inventions in the field of footwear with embroidered uppers.  It would have been obvious to one of ordinary skill in the art before the effective filing para. 0086).

Regarding claim 8, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein each first elongate structural element comprises a different first fiber portion (annotated Fig. 2 of Anceresi; each first elongate structural element necessarily comprises different fiber portions as each first elongate structural element represents a discrete segment of first structural layer 304; Examiner respectfully notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole;" see Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).

Regarding claim 9, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the first fiber comprises at least one of a thread, a filament, a cord, a lace, a strand, a ribbon, or a band (para. 0026 of Anceresi; thread).

Regarding claim 10, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the first fiber comprises a material selected from the group consisting of thermoplastic polyurethane, polyester, nylon, and a natural fiber (para. 0063 of Manz).

Regarding claim 14, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the stitch angle may be varied in order to achieve desired performance characteristics (paras. 0030, 0032, 0033 of Anceresi).
The modified invention of Anceresi does not expressly disclose an article of footwear wherein the stitch angle is between 30 and 60 degrees from the longitudinal direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a configuration wherein the stitch angle is between 30 and 60 degrees from the longitudinal direction may provide desired performance characteristics for the upper of the article of footwear.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the stitch angle is between 30 and 60 degrees from the longitudinal direction in trying to optimize the performance characteristics for the upper of the article of footwear.  It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Regarding claim 15, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear further comprising a second structural 302 of Anceresi) comprising at least one second fiber embroidered onto the exterior surface of the base layer (para. 0026 of Anceresi; see Fig. 2), the at least one second fiber forming a plurality of second elongate structural elements extending over the exterior surface of the base layer (annotated Fig. 2 of Anceresi) to provide localized structural support to the base layer (para. 0030, 0032, 0033), wherein the second elongate structural elements each comprise:  (i) a plurality of zig-zag stitches extending across a longitudinal direction of the elongate structural element (annotated Fig. 2 of Anceresi; para. 0032), wherein a span of each zig-zag stitch defines a transverse width of the elongate structural element; (ii) a zig-zag stitch density; and (iii) a zig-zag stitch angle for each zig-zag stitch with respect to the longitudinal direction of the elongate structural element, and wherein the longitudinal direction of the elongate structural element and, the transverse width of the elongate structural element vary, over at least one section of a length of each of at least a first group of the second elongate structural elements (as depicted in annotated Fig. 2 of Anceresi, each zig-zag stitch of second structural layer 302 includes a width, a stitch density and a stitch angle which vary along the longitudinal length of first structural element 200), and wherein an arrangement of the second elongate structural elements differs from an arrangement of the first elongate structural elements (annotated Fig. 2 of Anceresi).

Regarding claim 16, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein at least one of the zig-zag stitch density and the zig-zag stitch angle varies over the length of at least one of the first group of the second elongate structural elements (annotated Fig. 2 of Anceresi).

Regarding claim 17, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the longitudinal direction and the transverse width vary smoothly over at least one section of the length of the first group of annotated Fig. 2 of Anceresi; inasmuch as currently claimed, the longitudinal direction and transverse width are considered to vary “smoothly” at least because the width and direction of the zig-zag pattern of second structural layer 302 gradually varies in width and direction as it extends along first upper element 200).

Regarding claim 18, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the longitudinal direction of a plurality of second elongate structural elements differs from that of their adjacent second elongate structural elements (annotated Fig. 2 of Anceresi; the particular longitudinal direction of each of the second elongate structural elements differs from each of the other second elongate structural elements to at least some degree due to the zig-zag pattern and their varied distribution along first upper element 200).

Regarding claim 19, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the second structural layer reduces a stretch of a portion of the base layer in a direction substantially aligned with the longitudinal direction of the second elongate structural elements extending over that portion of the base layer (paras. 0030, 0032, 0033 of Anceresi).

Regarding claim 20, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein an amount of reduction in the stretch of the portion of the base layer is positively related to the transverse width of the second elongate structural element extending over that portion of base layer (paras. 0030, 0032, 0033 of Anceresi).

Regarding claim 21, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein at least a portion of the at least one second fiber (8b of Manz) embroidered onto the exterior surface of the base layer is at least partially fused to the exterior surface of the base layer through the application of at least one of heat and pressure (paras. 0086, 0127 of Manz).

Regarding claim 22, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein each second elongate structural element comprises a different second fiber portion (annotated Fig. 2 of Anceresi; each second elongate structural element necessarily comprises different fiber portions as each second elongate structural element represents a discrete segment of second structural layer 302; Examiner respectfully notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole;" see Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).

Regarding claim 23, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the second fiber comprises at least one of a thread, a filament, a cord, a lace, a strand, a ribbon, or a band (para. 0026 of Anceresi; thread).

Regarding claim 24, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the second fiber comprises the same material as the first fiber (para. 0070 of Manz).

Regarding claim 26, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear here at least one of a color, a material, or a diameter of the first fiber differs from that of the second fiber (para. 0066 of Manz).

Regarding claim 27, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the second structural layer comprises a first region extending over the exterior surface of the base layer and at least a portion of the first structural layer (annotated Fig. 2 of Anceresi).

Regarding claim 28, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the second structural layer further comprises a second region extending over a portion of the exterior surface of the base layer on which the first structural layer is absent (annotated Fig. 2 of Anceresi).

Regarding claim 29, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the first structural layer further comprises a region extending over a portion of the exterior surface of the base layer on which the second structural layer is absent (annotated Fig. 2 of Anceresi).

Regarding claim 30, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear further comprising a third structural layer comprising at least one third fiber embroidered onto the exterior surface of the base layer over the first structural layer, the at least one third fiber forming at least one of a boundary of at least one lace hole or an identifying indicia (annotated Fig. 2 of Anceresi; para. 0035 lace hole boundary; Examiner respectfully notes that structural layer 302 can properly be considered a “third structural layer” in claim 30 because claim 30 depends directly from claim 1 which only recites a first structural layer and there is no requirement for there to be a second structural layer in order for structural layer 302 to be designated as “third structural layer”).

Regarding claim 35, Anceresi discloses an article of footwear (100) having an upper (104) and a sole structure (102) secured to the upper (para. 0018), the upper including a first upper element (200) comprising:  
a base layer (206) having an interior surface and an opposite exterior surface, the interior surface facing an interior of the article of footwear (see at least Figs. 3 and 5); 
a first structural layer (304) comprising a plurality of first embroidered elongate elements extending over at least a portion of the exterior surface of the base layer (para. 0026; see Fig. 2), wherein the first embroidered elongate elements each comprise a plurality of zig-zag stitches extending across a longitudinal direction (annotated Fig. 2; para. 0032), wherein a span of each zig-zag stitch defines a transverse width of the elongate structural element, a zig-zag stitch density, and a stitch angle for each ACTIVE/103557705.1Application No.: 15/628,1727 Docket No.: NBL-049Amendment and ResponseOffice Action dated December 4, 2019zig-zag stitch with respect to the longitudinal direction (as depicted in annotated Fig. 2, each zig-zag stitch includes a width, a stitch density and a stitch angle along the longitudinal length of first structural element 200), and wherein (i) the longitudinal direction and the transverse width of at least one of the first embroidered elongate elements varies smoothly over a length of at least a first section of the first embroidered elongate element (annotated Fig. 2; inasmuch as currently claimed, the longitudinal direction and transverse width are considered to vary “smoothly” at least because the width and direction of the zig-zag pattern of first structural layer 304 gradually varies in width and direction as it extends along first upper element 200), and a second structural layer (302) comprising a plurality of second embroidered elongate elements extending over at least a portion of the exterior surface of the base layer (annotated Fig. 2), wherein the second embroidered elongate elements each comprise a plurality of zig-zag stitches extending across a longitudinal direction (annotated Fig. 2; para. 0032), wherein a span of each zig-zag stitch defines a transverse width as depicted in annotated Fig. 2, each zig-zag stitch of second structural layer 302 includes a width, a stitch density and a stitch angle which vary along the longitudinal length of first structural element 200), and wherein: (i) at least one of the longitudinal direction and the transverse width of at least one of the second embroidered elongate elements varies smoothly over a length of at least a first section of the second embroidered elongate element (annotated Fig. 2; inasmuch as currently claimed, the longitudinal direction and transverse width are considered to vary “smoothly” at least because the width and direction of the zig-zag pattern of second structural layer 302 gradually varies in width and direction as it extends along first upper element 200), and (iii) an arrangement of the second embroidered elongate elements differs from an arrangement of the first embroidered elongate elements (annotated Fig. 2).
Anceresi does not expressly disclose an article of footwear wherein at least a portion of the at least one first fiber embroidered onto the exterior surface of the base layer is at least partially fused to the exterior surface of the base layer through the application of at least one of heat and pressure.
However, Manz teaches an article of footwear (see Figs. 2-4b) wherein at least a portion of at least one first fiber (5) embroidered (para. 0121) onto an exterior surface of a base layer (4) is at least partially fused to the exterior surface of the base layer through the application of at least one of heat and pressure (paras. 0086, 0127).
Anceresi and Manz teach analogous inventions in the field of footwear with embroidered uppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one fiber of Anceresi to be at least partially fused to the exterior surface of the base layer as taught by Manz because Manz teaches that this configuration is known in the art which allows the upper to be made from yarns made from filaments (i.e. bundles of filaments which are not twisted or braided) (para. 0086).
paras. 0030, 0032).
Anceresi does not expressly disclose an article of footwear wherein at least one of the first elongate structural elements comprises a first distal end and a second distal end each extending to a lower edge of the upper.
However, Manz teaches an article of footwear comprising at least one first elongate structural element comprising a first distal end and a second distal end each extending to a lower edge of the upper (see Figs. 2-4b; paras. 0117, 0121, 0128, 0132, 0134, 0137).
Anceresi and Manz teach analogous inventions in the field of footwear with embroidered uppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the first elongate structural elements of Anceresi to comprise a first distal end and a second distal end each extending to a lower edge of the upper as taught by Manz because Manz teaches that this configuration is known in the art and beneficial for imparting certain functions like stiffness, abrasion resistance, and low stretchability to this area of the upper (para. 0080).

Regarding claim 36, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein at least another one of the first elongate structural elements comprises a first distal end and a second distal end, wherein the first distal end extends to the lower edge of the upper and the second distal end extends to an opening for a foot of a wearer (see Figs. 2-4b of Manz; paras. 0117, 0121, 0128, 0132, 0134, 0137 of Manz).

Regarding claim 37, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein at least another one of the first see Figs. 2-4b of Manz; paras. 0117, 0121, 0128, 0132, 0134, 0137 of Manz).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anceresi in view of Manz (as applied to claim 1 above), and further in view of US Pub No. 2016/0316855 Berns et al. (Berns).
Regarding claims 12 and 13, the modified invention of Anceresi (i.e. Anceresi in view of Manz, as detailed above) further teaches an article of footwear wherein the stitch density may be varied in order to achieve desired performance characteristics (paras. 0030, 0032, 0033 of Anceresi).
The modified invention of Anceresi does not expressly teach a stitch density between 10 and 30 stitches per centimeter or a stitch density between 15 and 25 stitches per centimeter.
However, Berns teaches an article of footwear comprising a stitch density between 10 and 30 stitches per centimeter and a stitch density between 15 and 25 stitches per centimeter (para. 0021).
Anceresi, Manz, and Berns teach analogous inventions in the field of footwear with embroidered uppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the article of footwear of Anceresi coupled with Manz to include a stitch density between 10 and 30 stitches per centimeter or a stitch density between 15 and 25 stitches per centimeter as taught by Berns because Berns teaches that this configuration is known in the art and allows for control to affect the overall properties of the footwear upper structure (para. 0021).  It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732